Title: Edmund Randolph to Thomas Mifflin, 7 August 1794
From: Randolph, Edmund
To: Mifflin, Thomas



Philadelphia Aug. 7. 1794
Sir

The President of the UStates has directed me to acknowlege the Receipt of your letter of the 5th instant and to communicate to you the following reply.

In requesting an interview with you, on the subject of the recent disturbances in the Western parts of Pensylvania, the President, besides the desire of manifesting a respectful attention to the Chief Magistrate of a State immediately affected, was influenced by the hope, that a free conference, guided by a united & comprehensive view of the constitutions of the UStates and of Pensylvania, and of the respective institutions authorities rights and duties of the two Governments—would have assisted him in forming more precise ideas of the nature of the cooperation, which could be established between them and a better jugment of the plan, which it might be adviseable for him to pursue, in the execution of his trust, in so important and delicate a conjuncture. This having been his object, it is matter of some regret, that the course, which has been suggested by you, as proper to be pursued, seems to have contemplated Pensylvania in a light too separate and unconnected. The propriety of that course, in most, if not all respects, would be susceptible of little question; if there were no Fœderal Government, Fœderal laws, Fœderal Judiciary, or Fœderal officers; if important laws of the UStates, by a series of violent as well as of artful expedients, had not been frustrated in their execution for more than three years; if officers immediately charged with that execution, after suffering much and repeated insult, abuse personal ill treatment, and the destruction of property, had not been compelled for safety to fly the places of their residence and the scenes of their official Duties; if the service of the processes of a Court of the UStates had not been resisted and prevented, the Marshall of the District made and detained for some time prisoner & compelled, for safety also, to abandon the performance of his duty, & return by a circuitous route to the seat of Government: if, in fine, a judge of the UStates had not in due form of law notified to the President, that in the Counties of Washington & Alleghany, in Pensylvania, laws of the UStates are opposed and the execution thereof obstructed, by combinations too powerful to be suppressed by the ordinary course of Judicial proceedings, or by the powers vested in the Marshal of that District. It is true Your Excellency has remarked that in the plan suggested, you have only spoken as the Executive Magistrate of Pensylvania, charged with a general superintendance and care, that the laws of the commonwealth be faithfully executed, leaving it implicitly to the judgment of the President to chose on such evidence as he approves, the measures for discharging the analogous trust, which is confided to him in relation to the laws of the Union. But it is impossible not to think that the current of the observations in your letter, especially as to the consequences which may result from the employment of coercive measures, previous to the preliminary course which is indicated in it, may be construed to imply a virtual disapprobation of that plan of conduct, on the part of the General Government, in the actual stage of its affairs, which you acknowlege would be proper on the part of the Government of Pensylvania if arrived at a similar stage. Let it be assumed here (to be more particularly shewn hereafter) that the Govert. of the UStates is now at that point, where it is admitted, if the Govert. of Pensylvania was, the employment of force, by its authority, would be justifiable—and Let the following extracts be consulted for the truth of the inference which has been just expressed. “Will not the resort to force inflame and cement the existing opposition? Will it not associate in a common resistance those who have hitherto peaceably, as well as those who have riotously, expressed their abhorrence of the Excise? Will it not collect & combine every latent principle of discontent, arising from the supposed oppressive operations of the Fœderal Judiciary, the obstruction of the Western Navigation & a variety of other local sources? May not the magnitude of the opposition on the part of the ill disposed, or the dissatisfaction of a premature resort to arms, on the part of the well disposed, citizens of this state, eventually involve the necessity of employing the Militia of other States? And the accumulation of discontent, which the jealousy engendered by that movement may produce—who can calculate or who will be able to avert?”
These important questions naturally give birth to the following serious reflections.
The issues of human affairs are in the hands of Providence. Those entrusted with them in society have no other sure guide than the sincere and faithful discharge of their duty, according to the best of their judgments. In emergencies great and difficult, not to act with an energy proportioned to their magnitude and pressure is as dangerous as any other conceivable course. In the present case, not to exert the means, which the laws prescribe for effectuating their own execution, would be to sacrifice those laws and with them the Constitution, the Government, the principles of social order and the bulwarks of private right and security. What worse can happen, by the exertion of those means?
If, as cannot be doubted, the great body of the Citizens of the UStates are attached to the Constitution, which they have established for the management of their common concerns—if they are resolved to support their own authority in that of the constitutional laws, against disorderly and violent combinations of comparitively small portions of the community—if they are determined to protect each other in the enjoyment of security to person and property—if they are decided to preserve the character of republican Government, by evincing that it has adequate resources for maintaining the public order—if they are persuaded, that their safety and their welfare are materially connected with the preservation of the Union, and consequently of a Government adequate to its exigencies—in fine, if they are disposed to continue that state of respectability and prosperity, which is now deservedly the admiration of Mankind—the Enterprise to be accomplished, should a resort to force prove inevitable, though disagreeable and painful, cannot be arduous or alarming.
If in addition to these dispositions in the community at large—the officers of the Governments of the respective States, feeling it to be not only a patriotic, but a constitutional duty (inculcated by the oath enjoined upon all the officers of a State, legislative Executive & Judicial) to support in their several stations, the Constitution of the UStates—shall be disposed, as occasion may require (a thing as little to be doubted as the former) with sincerity and good faith to cooperate with the Government of the UStates, to second with all their influence and weight, its legal & necessary measures, by a real and substantial concert; then the enterprise to be accomplished can hardly even be deemed difficult.
But if contrary to the anticipations which are entertained of these favourable dispositions—the great body of the people should be found indifferent to the preservation of the Government of the Union, or insensible to the necessity of vigorous exertions to repel the danger, which threatens their most important interests—or if an unwillingness to encounter partial inconveniences should interfere with the discharge of what they owe to their permanent welfare—or if either yielding to the suggestions of particular prejudices, or misled by the arts which may be employed to infuse jealousy & discontent, they should suffer their zeal for the support of public order to be relaxed by an unfavourable opinion of the merits & tendency of the measures, which may be adopted,—if above all, it were possible, that any of the State Governments should instead of prompting the exertions of the Citizens assist directly or indirectly in damping their ardor, by giving a wrong byass to their judgment—or by disseminating dissatisfaction with the proceedings of the General Government—or should counteract the success of those proceedings by any sinister influence whatever—then indeed no one can calculate, or may be able to avert, the fatal evils with which such a state of things would be pregnant. Then indeed the foundations of our political happiness may be deeply shaken, if not altogether overturned.
The President however can suppose none of these things. He cherishes an unqualified confidence in the virtue & good sense of the people, in the integrity and patriotism of the Officers of the State Governments—and he counts absolutely on the same affectionate support, which he has experienced upon all former occasions, and which he is conscious that the goodness of his intentions now, not less than heretofore, merits.
It has been promised to shew more particularly hereafter, that the Government of the UStates is now at that point where it is confessed if the State Government was, the employment of force on its part would be justifiable. This promise remains to be fulfilled.
The facts already noted establish the conclusion; but to render it palpable, it will be of use to apply them to the positions which Your Excellency has been pleased to lay down.
You admit, that as the offences committed respect the State, the military power of the Government ought to be employed, where its judiciary authority, after a fair experiment, had proved incompetent to enforce obedience or to punish infractions of the law—that if the strength and audacity of a lawless combination shall baffle and destroy the efforts of the Judiciary Authority, to recover a penalty or inflict a punishment, that authority may constitutionally claim the auxiliary intervention of the Military Power—that in the last resort, at the requisition, & as an auxiliary, of the Civil Authority, the Military force of the State would be called forth. And you declare, that the circumstances of the case evidently require a firm and energetic conduct on the part both of the state and General Government.
For more than three years, as already observed, certain laws of the UStates have been obstructed in their execution by disorderly combinations. Not only officers, whose immediate duty it was to carry them into effect, have suffered violent personal outrage and injury and destruction of property, at different times, but similar persecution has extended to private citizens, who have aided countenanced or only complied with the laws. The violences committed have been so frequent and such in their degree as to have been matters of general notoriety and alarm—and it may be added, that they have been abundantly within the knowlege and under the notice of Judges and Magistrates of Pensylvania of superior as well as of inferior jurisdiction. If in particular instances, they have been punished by the exertions of those Magistrates, it is at least certain, that their efforts have been in the main ineffectual. The spirit has continued, and with some intervals of relaxation has been progressive, manifesting itself in reiterated excesses. The Judiciary authority of the ustates has also, prior to the attempt, which preceded the late crisis, made some fruitless efforts. Under a former Marshall, an officer sent to execute process was deterred from it by the manifest danger of proceeding. These particulars serve to explain the extent, obstinacy & inveteracy of the evil.
But the facts which immediately decide the complexion of the existing crisis are these. Numerous delinquencies existed, with regard to a compliance with the laws laying duties on spirits distilled within the UStates and upon Stills. An armed banditti in disguise had recently gone to the house of an officer of the Revenue in the night, attacked it, broken open the doors; and by menaces of instant death enforced by pistols presented at him had compelled a surrender of his Commission and books of office. Cotemporary Acts of violence had been perpetrated in other quarters. Processes issued out of a Court of the UStates to recover the penalties incident to non compliance with the laws and to bring to punishment the violent infractors of them, in the abovementioned case against two of whom indictments had been found. The Marshall of the District went in person to execute these processes. In the course of his duty, he was actually fired upon on the high road by a body of armed men. Shortly after, other bodies of armed men (in the last instance amounting to several hundred persons) repeatedly attacked the house of the Inspector of the Revenue with the declared intention of compelling him to renounce his office, and of obstructing the execution of the laws. One of these bodies of armed men made prisoner of the Marshall of the District, put him in jeopardy of his life, and did not release him till for safety & to obtain his liberty, he engaged to forbear the further execution of the processes with which he was charged. In consequence of further requisitions and menaces of the insurgents, the Marshall, together with the Inspector of the Revenue, have been since under the necessity of flying secretly and by a circuitous route from the scene of these transactions towards the seat of Governt. An associate Justice, pursuant to the provisions of the laws for that purpose, has in the manner already stated officially notified the President of the existence of combinations in two of the Counties of this State, to obstruct the execution of the laws, too powerful to be suppressed by the Judiciary authority or by the powers of the Marshal.
Thus then, is it unequivocally, and in due form, ascertained, in reference to the Government of the UStates—That the judiciary authority, after a fair and full experiment, has proved incompetent to enforce obedience to or to punish infractions of the laws—that the strength and audacity of certain lawless combinations have baffled & destroyed the efforts of the Judiciary Authority to recover penalties or inflict punishment, and that this authority, by a regular notification of this state of things, has in the last resort, as an auxilliary of the Civil Authority, claimed the intervention of the Military Power of the UStates. It results from these facts, that the case exists when according to the positions advanced by Your Excelly in reference to the State Govt, the Military power may with due regard to all the requisite cautions be rightfully interposed: And that the interposition of this power is called for, not only by principles of a firm and energetic conduct, on the part of the General Government, but by the indispensable duty, which the constitution & the laws prescribe, to the Executive of the UStates.
In This conclusion, Your Excellency’s discernment on mature reflection cannot it is presumed, fail to acquiesce: nor can it refuse its concurrence in the opinion which The President entertains, that he may reasonably expect, when called for, the zealous cooperation of the Militia of Pensylvania—that as citizens, friends to law and order, they may comply with the call without anything that can be properly denominated “a passive obedience to the mandates of Government,” and that as freemen, judging rightly of the cause & nature of the service proposed to them, they will feel themselves under the most sacred of obligations to accept & to perform it with alacrity. The theory of our political institutions knows no difference between the obligations of our Citizens in such a case, whether it relate to the Govermt. of the Union or of a State—and it is hoped & confided that a difference will be as little known to their affections or opinions.
Your Excellency it is also presumed will as little doubt on the like mature reflection, that in such a case the President could not, without an abdication of the undoubted rights and authorities of the UStates & of his duty, postpone the measures for which the laws of the UStates provide to a previous experiment of the plan, which is delineated in your letter.
The People of the UStates have established a Government for the management of their general interests. They have instituted Executive Organs for administering that Government and their Representatives have established the rules by which those Organs are to act. When their authority in that of their Government is attacked, by lawless combinations of the citizens of part of a state, they could never be expected to approve, that the care of vindicating their authority, of enforcing their laws should be transferred from the Officers of their own Government to those of a State—and this to wait the issue of a process so indeterminate in its duration, as that which it is proposed to pursue; comprehending a further and full experiment of the Judiciary authority of the State, a proclamation “to declare the sentiments of its Government, announce a determination to prosecute and punish offenders, and to exhort the Citizens at large to pursue a peaceable & patriotic conduct”—the sending of Commissioners “to address those who have embarked in the present Combinations, upon the lawless nature & ruinous tendency of their proceedings, to inculcate the necessity of an immediate return to the duty, which they owe their Country & to promise, as far as the state is concerned, forgiveness of their past transactions, upon receiving a satisfactory assurance that in future they will submit to the laws”—and finally a call of the Legislature of Pensylvania, “that the ultimate means of subduing the spirit of Insurrection and of restoring tranquillity and order may be prescribed by their wisdom & authority.”
If there were no other objection to a transfer of this kind, the very important difference, which is supposed to exist in the nature and consequences of the Offences that have been committed in the contemplation of the laws of the UStates & of those of Pensylvania—would alone be a very serious obstacle.
The paramount considerations, which forbid an acquiescence in this course of proceeding—render it unnecessary to discuss the probability of its success; else it might have been proper to test the considerations, which have been mentioned as a ground of hope, by the inquiry what was the precise extent of the success of the past experiment—& especially whether the execution of the Revenue laws of Pensylvania within the scene in question was truly & effectually accomplished by them—or whether they did not rather terminate in a tacit compromise, by which appearances only were served.
You are already, Sir, advised, that The President yielding to the impressions which have been stated, has determined to take measures for calling forth the Militia; and that These measures contemplate the assembling a body of between twelve & thirteen thousand men from Pensylvania & the neighbouring States of Virginia Maryland & New Jersey. The recourse thus early to the Militia of the neighbouring States proceeds from a probability of the insufficiency of that of Pensylvania alone to accomplish the object; your Excellency having in your conference with the President confirmed the conclusion, which was deducible from the known local and other circumstances of the State, by the frank and explicit declaration which you made of your conviction of that insufficiency, in reference to the number which could be expected to be drawn forth for the purpose.
But while the President has conceived himself to be under an indispensable obligation to prepare for that eventual resort, he has still consulted the sentiment of regret, which he expressed to you, at the possible necessity of an appeal to arms; & to avert it, if practicable, as well as to manifest his attention to the principle, that “a firm and energetic conduct does not preclude the exercise of a prudent and humane policy” he has (as you have been also advised) concluded upon the measure of sending himself Commissioners to the discontented counties to make one more experiment of a conciliatory appeal to the reason, virtue & patriotism of their Inhabitants, and has also signified to you how agreeable would be to him your cooperation in the same expedient, which you have been pleased to afford. It can scarcely be requisite to add, that there is nothing he has more at heart, than that the issue of this experiment, by establishing the authority of the laws, may preclude the always calamitous necessity of an appeal to arms. It would plant a thorn in the remainder of his path through life to have been obliged to employ force against fellow Citizens, for giving solidity and permanency to blessings, which it has been his greatest happiness, to cooperate with them in procuring for a much loved Country.
The President receives with much pleasure the assu[r]ance you have repeated to him, that whatever requisition he may make, whatever duty he may impose, in pursuance of his constitutional and legal powers, will on your part be promptly undertaken and faithfully discharged; and acknowleging, as an earnest of this and even more, the measures of cooperation which you are pursuing, he assures you in return, that he relies fully on the most cordial aid and support from you in every way, which the constitutions of the UStates & of Pensylvania shall authorise and present or future exigencies may require.
And he requests that you will construe, with a reference to this assurance of his confidence, whatever remarks may have been made in the course of this Reply to your letter, if it shall have happened that any of them have erred through a misconception of the sentiments and views which you may have meant to communicate.

With perfect respect & esteem   I have the honor to be   Sir   Your Excellency Most Obedient & most humble servant

His Excellency Thomas Mifflin EsqGovernor of Pensylvania

